Citation Nr: 1105065	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-42 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled for a Videoconference Board hearing in 
October 2010.  However, he withdrew this request in writing.  See 
October 4, 2010, communication from the Veteran.  

This matter was last before the Board in October 2010 at which 
time it was remanded for further development, i.e. to afford the 
Veteran a medical examination and obtain etiological opinions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the Veteran's claims file discloses that on VA 
examination in November 2010 in accordance with the Board's 
previous remand, the examiner opined that the Veteran's current 
hearing loss is not due to noise exposure in service.  The 
examiner particularly relied upon the finding that the Veteran's 
hearing was normal at discharge.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)- American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards should be converted to ISO-ANSI 
standards.  As noted, the November 2010  VA examiner stated that 
the Veteran's hearing was normal at the time of discharge.  
However, it does not appear that the examiner converted the 
values found in the service treatment records to ISO-ANSI 
standards. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
The Court further opined that 38 C.F.R. § 3.385 (2010), discussed 
below, then operates to establish when a hearing loss disability 
can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).  There is no question whether 
the Veteran has a current hearing loss disability.  The question 
that remains, in light of the converted audiometric data, is 
whether hearing loss disability is due to noise exposure in 
service.  

In light of the above discussion, the Board has determined that 
additional development of is necessary.  Specifically, the claim 
for service connection of bilateral hearing loss must be remanded 
to ensure compliance with its remand directives, i.e. to obtain 
an addendum opinion, if possible, from the November 2010 examiner 
with consideration of the conversion of the Veteran's separation 
audiogram to ISO-ANSI standards.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board also notes that the claim of entitlement to service 
connection for tinnitus is inextricably intertwined with the 
claim remanded and must be deferred pending readjudication of 
that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner 
who performed the October 2010 examination 
(if available) to obtain an addendum opinion 
as to the etiology of the Veteran's diagnosed 
bilateral hearing loss and tinnitus.  Ensure 
that the examiner is made aware of the need 
to convert the results of the separation 
examination to ISO-ANSI standards, and that 
he is provided with the results of that 
examination following conversion.

Following review of the claims file, the 
examiner should provide an addendum opinion 
as to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's claimed 
bilateral hearing loss disability and/or 
tinnitus is attributable to service, 
particularly his claimed exposure to acoustic 
trauma.

The claims folder must be made available to 
the examiner for review in conjunction with 
the addendum or examination.  Any and all 
opinions must be accompanied by a complete 
rationale.  If the examiner is unable to 
reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.  The examiner should specifically 
address the findings of the audiometric 
testing conducted during service, which 
should be converted to ISO-ANSI standards.

If the examiner who performed the October 
2010 examination finds that another 
examination is necessary or is unavailable to 
complete this addendum, the Veteran should be 
scheduled for a new examination and that 
examination should likewise take into account 
in-service audiometrics converted ISO-ANSI 
standards.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


